Citation Nr: 0907212	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  07-20 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for seasonal allergies.

2. Entitlement to service connection for hemorrhoids.


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk


INTRODUCTION

The Veteran had active duty military service from July 1999 
to November 2005.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 2006 
rating determination by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Wichita, Kansas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After reviewing the evidence of record, the Board has 
determined that the case must be remanded for a new medical 
examination.

With respect to her claim for seasonal allergies, the Board 
notes that the Veteran received a VA compensation examination 
during her active duty service in September 2005.  In the 
corresponding report, the examiner diagnosed the Veteran with 
seasonal allergies based on history.  However, the examiner 
did not state what history she relied on in making her 
diagnosis.  The examiner acknowledged the Veteran's 
subjective complaints, but noted there are no entries 
specifically addressing allergies in the Veteran's service 
treatment records.  Thus, it is unclear whether the Veteran's 
suffers from a chronic seasonal allergy disability related to 
her active duty service.

With respect to her claim for hemorrhoids, the Board draws a 
similar conclusion.  The Veteran received a VA examination 
for hemorrhoids during her active duty service in September 
2005.   In the corresponding report, the examiner diagnosed 
the Veteran with hemorrhoids based on clinical history.  
However, the examiner further noted that there are no medical 
records in the claims file annotating hemorrhoids and that 
the Veteran's hemorrhoids were asymptomatic at the time of 
her examination.  A later medical examination from May 2006 
also diagnosed hemorrhoids but noted the Veteran's rectum was 
normal.  Since there is no documented medical evidence of the 
Veteran suffering from hemorrhoids, the Board finds that a 
new examination is necessary to determine whether the Veteran 
suffers from a current hemorrhoid disability and whether any 
hemorrhoid disability is related to the Veteran's active duty 
service.  



Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA 
examination to determine whether the 
Veteran suffers from a current chronic 
seasonal allergy disability related to her 
active duty service.  The claims file, to 
include a copy of this REMAND, must be 
made available to the examiner for review.  
The examination report should reflect that 
such review was completed.  After 
reviewing the record, examining the 
Veteran, and performing any medically 
indicated testing, the examiner should 
provide a diagnosis for any chronic 
seasonal allergy disability.  The examiner 
should then provide an opinion as to 
whether it is more likely than not (more 
than 50 percent probability), at least as 
likely as not (50-50 percent probability), 
or less likely than not (less than 50 
percent probability) that the Veteran has 
chronic seasonal allergies that are 
etiologically related to her active duty 
service.  A detailed rationale should be 
provided for all opinions.  If it cannot 
be determined whether the Veteran 
currently has seasonal allergies that are 
related to service on a medical scientific 
basis and without invoking processes 
related to guesses or based upon mere 
conjecture, the examiner should clearly 
and specifically state so in the 
examination report, with an explanation as 
to why this is so. 

2. Additionally, the examiner should 
determine whether the Veteran suffers from 
a current chronic hemorrhoid disability 
related to her active duty service.  After 
reviewing the record, examining the 
Veteran, and performing any medically 
indicated testing, the examiner should 
provide a diagnosis for any chronic 
hemorrhoid disability.  The examiner 
should then provide an opinion as to 
whether it is more likely than not (more 
than 50 percent probability), at least as 
likely as not (50-50 percent probability), 
or less likely than not (less than 50 
percent probability) that the Veteran has 
chronic hemorrhoids that are etiologically 
related to her active duty service.  A 
detailed rationale should be provided for 
all opinions.  If it cannot be determined 
whether the Veteran currently has 
hemorrhoids that are related to service on 
a medical scientific basis and without 
invoking processes related to guesses or 
based upon mere conjecture, the examiner 
should clearly and specifically state so 
in the examination report, with an 
explanation as to why this is so. 

3. After completion of the above and any 
other development deemed necessary, review 
the expanded record and readjudicate the 
Veteran's claim on appeal. Unless the 
benefits sought are granted, the Veteran 
and her representative, if any, should be 
furnished a supplemental statement of the 
case that fully complies with the 
provisions of 38 C.F.R. § 19.29 (2008).  
The Veteran and her representative, if 
any, should then be afforded the 
opportunity to respond, after which the 
case should be returned to the Board, if 
in order, for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).
	



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




